Citation Nr: 0725689	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected cold injury 
residuals to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1949 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and November 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran initiated a claim of entitlement to service 
connection for a heart condition in November 2002.  At that 
time, he alleged his heart condition was secondary to frost 
bite of his bilateral lower extremities incurred in Korea 
during his military service.  Since that time, however, he 
has alternatively alleged in an April 2004 claim that his 
heart condition is secondary to his PTSD, for which he is 
currently 100 percent service connected.

Heart Condition, Secondary to PTSD

The veteran alleges his heart condition is the result of 
stress and anxiety experienced due to PTSD "flare-ups."  In 
support of his claim, he submitted a January 2004 statement 
from his private cardiologist, Dr. Stuppy, indicating as 
follows:

[The veteran's] post traumatic stress disorder is 
at least as likely as not to be a contributing 
factor to his heart problems.

Dr. Stuppy does not offer an explanation to the medical 
opinion or attach medical records in support thereof.  
Private treatment records, however, were obtained and 
indicate a suspected heart condition as early as the 1970s, 
but with no official diagnosis until 2000.  At that time, the 
veteran suffered a myocardial infarction and had to have a 
stent put in place.  Since that time, the veteran has had 
many stents implanted and also been diagnosed with coronary 
artery disease. 

Private treatment records from 2000 significantly indicate 
the veteran's heart conditions may be stress related.  For 
example, a May 2000 treatment record from Dr. Stauffer 
indicates as follows:

Will obtain a stress echocardiogram in the 
morning.  The patient may have borderline 
hypertension and this may need to be treated.  
Will observe the patient as clearly there is some 
component of cardiac anxiety related to all of 
this.

A subsequent note from Dr. Stauffer also indicates the 
significant probability that the veteran's symptoms have a 
cardiac anxiety component to them.

It is also noteworthy that the veteran's VA examinations 
done in conjunction with his past PTSD claim indicate that a 
major manifestation of the veteran's condition is severe 
anxiety with a "noticeable body tremor."

The veteran was afforded a VA examination by a Physicians' 
Assistant in October 2004.  The examiner diagnosed the 
veteran with coronary artery disease, status-post stent 
placements and previous myocardial infarction.  Regarding 
etiology, the examiner opined as follows:

I do not share the same opinion with Dr. Stuppy.  
I do believe that the patient's cardiac disease is 
most likely secondary to his obesity disorder and 
his family history of cardiac disease.  I am not a 
psychiatrist, and if you want psychiatric input, I 
would consult their service.  It is my medical 
opinion that this PTSD has not caused this 
gentleman's significant coronary artery disease.

The VA examiner's opinion is inadequate for the following 
reasons.  The examiner indicated he reviewed the claims file, 
but did not discuss or reconcile the private treatment 
records indicative of cardiac anxiety playing a role in the 
veteran's condition.

Additionally, secondary service connection may be established 
by a showing that a service-connected condition caused the 
condition or aggravated the condition beyond the natural 
progression of the disease.  See 38 U.S.C. § 5103A(d) (2002); 
38 C.F.R. § 3.310(a)(2)(b) (stating that service connection 
on a secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  In this case, the 
VA examiner offered a medical opinion regarding causation, 
but not regarding aggravation.

On the other hand, neither Dr. Stuppy's nor Dr. Stauffer's 
opinions are extremely probative either.  Dr. Stuppy offers 
his opinion without explanation, identification of records 
reviewed or tests conducted.  While he is a cardiologist and 
certainly has the expertise to make an opinion regarding 
etiology, it is unclear what information Dr. Stuppy was 
relying on in rendering his opinion.  Dr. Stauffer's opinions 
are more vague and do not specifically link the veteran's 
heart condition to his service-connected PTSD, but rather 
indicate a cardiac anxiety component is likely.

The veteran is entitled to a new VA examination by a 
qualified cardiologist to reconcile the above-referenced 
medical evidence. 



Heart Condition, Secondary to Residuals of a Cold Injury to 
Bilateral Lower Extremities

A March 2003 rating decision, in pertinent part, denied a 
claim for service connection for a heart condition, claimed 
as secondary to frost bite of the bilateral lower 
extremities.  The veteran filed a timely notice of 
disagreement (NOD) in March 2003, shortly after the issued 
rating decision.  

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92.  However, this issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
examination with a cardiologist for the 
claimed heart condition, secondary to his 
service-connected PTSD, to determine the 
extent and likely etiology of any 
cardiovascular condition(s) found, 
specifically commenting on whether the 
veteran's cardiovascular condition has 
been caused or aggravated by his PTSD. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of Dr. Stuppy, Dr. 
Stauffer, and the October 2004 VA examiner 
as well as past PTSD VA examinations.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2. The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

3.  In regard to the veteran's claim of 
entitlement to service connection for a 
heart condition, secondary to service-
connected residuals of a cold injury to 
his bilateral lower extremities, provide 
the veteran and his representative a 
statement of the case.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this specific issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
a timely substantive appeal is filed, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

